Motion granted upon condition that the plaintiff and those associated with him as officers, stockholders and directors of the defendant company, stipulate that they will not dispose of their stock therein and that no business shall be transacted in any directors’ meeting to be held during the continuance of the injunction except the ordinary and usual routine business required to carry on the necessary affairs of the defendant company, and that the defendant company and the plaintiff be restrained from disposing of the property of said company in any way, except in the regular course of its business, whether directly or indirectly, or by the granting of options or other interest in the company’s plant, or by eonr solidaron with other corporations or otherwise, and upon the condition that the plaintiff give a suitable bond to secure the defendants against any judgment they may obtain in this action, and the further condition that the appeals from the three orders herein be argued at the next session of the Court of Appeals if consented to by that court; otherwise, the motion is denied. The court allows the appeal from the injunction order, and certifies the question: “ Does the amended complaint herein state a cause of action? ” Order to be settled before Justice Hinman. H. T. Kellogg, J., not sitting.